Title: From Thomas Jefferson to James Monroe, 18 November 1783
From: Jefferson, Thomas
To: Monroe, James


        
          Dear Sir
          Philadelphia Nov. 18. 1783.
        
        Your favor of the 9th. came to hand yesterday and relieved us from the fear that sickness or some other accident had detained you. I am very particularly obliged to you for the attention you have been so good as to pay to my accomodation; several circumstances had prevented my taking measures for this purpose so early as I wished. I had ultimately relied on Mr. Carrol, who left this place two days ago. I will therefore be obliged to you to releive him from the trouble I had given him, as he has many commissions of the same kind on his hand. As you have been so kind as to procure alternatives for me it ensures me a comfortable situation. I leave Patsy here, having had it in my power to procure for her the best tutors in French, dancing, music and drawing. Mr. Carrol was so kind as to undertake to procure for me a stable for five horses. This I shall still wish for. Mr. Mercer talks of setting out tomorrow. Mr. Madison and myself shall leave this place certainly on the 21st. so as to be in Annapolis on the 24th. The President does not set out till the 23d. Dr. Lee did not engage the house for the delegation, not having been desired to do so, nor having ever informed them he had done so. I rather suppose it is for some particular set of gentlemen with whom he means to join. Be so good as to present my compliments to Mr. Hardy, and assure yourself of the esteem with which I am Dr. Sir Your affectionate friend & servt.,
        
          Th: Jefferson
        
      